Citation Nr: 0625664	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  04-39 227	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs
Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel




INTRODUCTION

The appellant is the widow of a veteran who had recognized 
active service from June 1945 to November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, Republic of the Philippines, which denied the 
benefits sought on appeal.  The appellant now resides in 
Norridge, Illinois.  Pursuant to her request in March 2004, 
her claim was transferred to the VA Regional Office in 
Chicago, Illinois (RO).  

The veteran testified during a hearing at the RO before a 
Veterans Law Judge in July 2005.  Regrettably, VA was unable 
to make an audio recording of that proceeding, and the case 
was remanded for the scheduling of a second hearing, which 
was held in May 2006.  A transcript of the latter hearing is 
of record.  This case now returns to the Board.

The appeal is REMANDED to the Appeals Management Center in 
Washington, D.C.  VA will notify the appellant if further 
action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The duty to 
assist specifically includes obtaining all relevant records 
adequately identified by the claimant with proper 
authorization for their receipt.  38 U.S.C.A. § 5103A(b) 
(West 2002 & Supp. 2006).
The appellant contends that the veteran's death from 
myocardial infarction in May 1977 is service related on the 
basis that the veteran developed hypertension during his 
active duty service, which developed into cardiovascular 
disease.

The appellant submitted a copy of an undated document 
captioned "Commonwealth of the Philippines, Philippine Army 
Certificate of Relief from Active Duty", which is not 
included in the service medical records obtained by VA.  
Curiously, the word entered into the blank for permanent 
disability on this certificate, which is an otherwise type-
written document, has been obscured by the hand-written word 
"hypertension."

An August 2005 Certification of the Office of the Provincial 
Health Office of Ifugao Province, signed by M. Dulawan, M.D., 
reflects that the veteran was diagnosed with hypertension in 
March 1946.  An April 2006 Certification of the Office of the 
Provincial Health Office, signed by R. De Los Santos, M.D., 
reflects that the veteran developed high blood pressure and 
heart problems from injuries received in a fall in May 1971, 
nearly 30 years after discharge from service.  The appellant 
testified that Drs. Dulawan and De Los Santos reviewed 
clinical records prior to making their certifications.  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence ... is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  In this case, diagnosis of 
hypertension within one year of discharge, or many years 
after discharge, would be significant because service 
connection is presumed for certain chronic diseases, such as 
cardiovascular disease (including hypertension) if manifest 
to a compensable degree within one year after discharge.  See 
38 U.S.C.A. § 1112 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  However, there is no indication in 
either certification, or in the record, what records, if any, 
Dr. Dulawan or Dr. De Los Santos reviewed in preparing their 
respective certifications.  Medical opinions have no 
probative value when they are based on an inaccurate factual 
predicate, such as the claimant's self- reported and 
inaccurate history.  See Black v. Brown, 5 Vet. App. 177 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 548 (1993)  

Accordingly, the case is REMANDED for the following action:

1.	VA should obtain appropriate consent 
from the appellant, if necessary, and 
request from the General Headquarters 
of the Armed Forces of the Philippines, 
copies of all of the veteran's service 
medical records, including the 
veteran's Philippine Army "Certificate 
of (Relief from Active Duty) 
Discharge."  Any records obtained 
should be associated with the claims 
file. 

2.	VA should obtain appropriate consent 
from the appellant, if necessary, and 
request from the Provincial Health 
Office of Ifugao Province, Republic of 
the Philippines, copies of the 
veteran's medical records, including 
all records relied upon by Drs. Dulawan 
and De Los Santos as a basis for their 
respective August 2005 and April 2006 
certifications.

3.	After ensuring that the claims file is 
complete, the RO should readjudicate 
the appellant's claim.  If the 
determination of the claim remains 
unfavorable to the appellant, she and 
her representative should be furnished 
with a Supplemental Statement of the 
Case, and be afforded a reasonable 
period of time in which to respond 
before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).



_______________________________         
_______________________________
       THOMAS J. DANNAHER                              GEORGE 
R. SENYK
            Veterans Law Judge,			       Veterans 
Law Judge,
      Board of Veterans' Appeals			  Board of 
Veterans' Appeals



_______________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).

